Citation Nr: 0721079	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The veteran testified before the undersigned at a Board 
hearing in June 2006.  A transcript of that hearing has been 
associated with the claims folder.

In his February 2006 substantive appeal, the veteran 
indicated he was also appealing the RO's denial of 
entitlement to service connection for colon cancer.  However, 
during his June 2006 Board hearing, the veteran indicated 
that he was no longer pursuing the issue of service 
connection for sigmoid adenoma and status post sigmoid 
colectomy, due to exposure to herbicide agents.  Therefore, 
the Board finds that this issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204(b) (2006).  


FINDING OF FACT

There is no evidence of hypertension in service or within one 
year of discharge therefrom and no competent evidence of a 
nexus between hypertension and any service-connected 
disability.    


CONCLUSION OF LAW

Service connection for hypertension as secondary to service-
connected diabetes mellitus, type II, is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran seeks service connection for his current 
hypertension, which he claims is caused by his service-
connected diabetes mellitus.  Initially, the Board notes that 
there is no evidence or allegation of a diagnosis of or 
treatment for hypertension or its symptoms in service.  38 
C.F.R. § 3.303(b).  Furthermore, there is no evidence showing 
that hypertension or its symptoms manifested to a degree of 
ten percent or more within one year of the veteran's 
separation from service in July 1971.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Post-service VA outpatient treatment records show that the 
veteran was first diagnosed with high blood pressure in May 
2001, which the veteran confirmed in his June 2006 hearing 
testimony. He was diagnosed with hypertension in August 2001.  
However, the veteran was not noted to have hyperglycemia 
until November 2003 and was not formally diagnosed with 
diabetes mellitus until February 2005.  At no time was the 
veteran diagnosed with diabetic nephropathy.  The fact that 
the veteran was diagnosed with hypertension four years prior 
to any diabetes diagnoses only provides evidence against his 
claim that his service-connected diabetes mellitus caused his 
hypertension.  

Furthermore, there is simply no competent medical evidence 
that demonstrates a relationship between the veteran's 
hypertension and the his period of active duty service or any 
service-connected disability.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d at 1375.  Nor is there any evidence 
or allegation that the veteran's hypertension is aggravated 
by his diabetes mellitus.  Allen, 7 Vet. App. at 448.  In 
fact, the veteran's claim for entitlement to service 
connection for hypertension predates his official diagnosis 
with diabetes mellitus.  At his June 2006 Board hearing, the 
veteran testified that no physician has ever suggested that 
his hypertension was related to his service-connected 
diabetes.  Rather, the veteran admitted that he feels the two 
conditions are related because representatives from a 
veterans' service organization suggested there was a causal 
link.  Again, the veteran's personal opinion as to the nature 
or etiology of the alleged disability is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Therefore, the preponderance of the 
evidence is against service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.  
38 U.S.C.A. § 5107(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
January 2005 and June 2005, as well as in the December 2005 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the December 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

In addition, by letter dated January 2005, the veteran 
received specific notice informing him to submit all relevant 
evidence in his possession prior to the April 2005 rating 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by correspondence dated April 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA outpatient treatment 
records.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided lay evidence in the form of his own written 
statements and testimony at his June 2006 Board hearing.  As 
there is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus, type II, is denied.    



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


